DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11 and 13 are objected to because of the following informalities: the double period after claim 11 should be changed to a single period; the word “liner” in claim 13 should be corrected to the word --linear--. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Regarding claim 12, the claim recites “the at least three actuator” on line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valtanen (US 2017/0313303 A1) in view of 
Regarding claims 1 and 9, Valtanen teaches a mobile robot (Figs. 1-3, 6, 8-9, 12-13, element 200) having a receiving unit (Figs. 1-11, element 202) and capable of moving (paragraphs 0123-0126, 0135, 0157), the mobile robot comprising: at least three wheels (Figs. 6 and 10, element 107 and/or 208) arranged at a lower portion of the mobile robot (paragraphs 0123, 0135, 0145-0146 and 0144); a sensing unit (Fig. 15 and 17, element 1560) configured to measure (Fig. 16, step 1610) a weight of the mobile robot applied to each of the at least three wheels (paragraph 0060-0062, 0065-0066, 0177, 0205-0207, 0212-0213, 0233); a linear actuator (Figs. 6-7, element 204, cylinder, threaded rod, push-bar) connected to the receiving unit (Fig. 1, element 202) and configured to apply a linear motion (Figs. 1, 5, 9, double arrow) to the receiving unit in a direction toward a front selection or a rearward section (Fig. 2A-2B, 5, 9-10) of the mobile robot (paragraphs 0123, 0125-0126, 0129, 0133, 0137, 0178-0179); and a processor (Fig. 15, element 1510) configured to, based on the weight applied to each of the at 
While Valtanen teaches that each sensing unit 1560 comprises a tire pressure or weight sensing device for determining pressure or weight difference or distribution between at least two points of […] the vehicle (paragraphs 0205-0233), Valtanen is silent regarding sensing unit 1560 being configured to measure weight of the mobile robot applied to the at least three wheels. 
	Abels et al. teaches a technique for measuring weight (via Fig. 2, element R1-R4) applied to all four wheels (Fig. 2, elements 1-4) of a vehicle (column 3, lines 50-54). It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known technique taught by Abels et al. to the prior art robot taught by Valtanen. That is, it would have been obvious to measure the weight of the mobile robot applied to all four wheels by applying the technique taught by Abels et al. Application of the well-known technique taught by Abels et al. to the prior art system taught by Valtanen would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including: a sensing unit configured to measure a weight of the mobile robot applied to each of the at least three wheels.
	Regarding claims 2 and 10, Valtanen teaches the mobile robot as applied to claims 1 and 9 above, wherein the processor is configured to: determine (Fig. 15, step 1610-1620) whether a center of mass (centre of gravity) of the mobile robot is biased toward the front section or the rear section (Figs. 2A-2B and 4; paragraphs 0126, 0205); and control (Fig. 15, step 1630) the linear actuator so as to apply the linear motion to the receiving unit in a direction opposite to the direction toward the center of mass of the mobile robot is biased (paragraphs 0129, 0205). 
Regarding claim 3, Valtanen teaches the mobile robot as applied to claim 1 above, further comprising a linear guide (Fig. 6-7, element 204) configured to guide the linear motion (paragraphs 0137, 0145, 0153). 
	Regarding claims 4 and 12, Valtanen teaches the mobile robot as applied to claims 1 and 9 above, wherein the processor is configured to control the linear actuator so that uniform weights are applied to the at least three wheels (paragraphs 0060-0061, 0149, 0177, 0254; balance or manage weight distribution).
	Regarding claims 6 and 14, Valtanen teaches the mobile robot as applied to claims 1 and 9 above, wherein the processor is configured to control the linear actuator so as to apply a linear motion to the receiving unit in a moving direction of the mobile robot when the mobile robot moves to a sloped ground which is biased upward (Figs. 2A-2B, 5, 9-10; paragraphs 0157, 0179, 0232).
	Regarding claims 7 and 15, Valtanen teaches the mobile robot as applied to claims 1 and 9 above, wherein the processor is configured to control the linear actuator so as to apply a linear motion to the receiving unit in an opposite direction of a moving direction of the mobile robot when the mobile robot moves to a sloped ground which is biased downward (Figs. 2A-2B, 5, 9-10; paragraphs 0157, 0178, 0232). 
	Regarding claim 11, Valtanen disclose the method as applied to claim 10 above, wherein the controlling of the linear actuator comprises controlling the linear actuator so as to apply the linear motion to the receiving unit in the direction, which is opposite to the direction toward which the center of mass of the mobile robot is biased, along a linear guide that guides the linear motion (paragraph 0126, 0129, 0137, 0145, 0153, 0205; cylinder, threaded rod, push-bar).
Allowable Subject Matter
Claims 5, 8, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dale Moyer/Primary Examiner, Art Unit 3664